DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 6, 10-18 remain pending. 
(b) Claims 5 and 7-9 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 07/20/2020. The Applicant’s claims 1-4, 6, and 10-18 remain pending. The Applicant amends claims 1, 10, 12, and 13. The Applicant cancels claims 5 and 7-9. The Applicant adds claim 18.

Response to Arguments
The Applicant’s arguments filed on 07/20/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 8-10 of the Arguments/Remarks, the Applicant asserts, in general, that the independent claims (i.e., claims 1, 12, and 13) incorporate a “practical application” by means of “issuing a safety alert in real-time when one of the first and second values is greater than the first threshold.”
The Examiner respectfully disagrees and finds “issuing a safety alert” is no more than displaying data. The Examiner finds a limitation that simply inputs data, analyzes data, and outputs data (i.e., display or issuing an alert) does not incorporate a practical application (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). As a result, the Examiner maintains the 35 USC § 101 rejection. The Examiner suggests further amending the independent claims to incorporate a “practical application.” For example, based on the data analyzed controlling the vehicle steering system or overall driving system.
Applicant’s arguments, see pages 11-15, filed 07/20/2020, with respect to claims 1-4, 6, and 10-18 have been fully considered and are persuasive.  The rejection of claims 1-4, 6, and 10-18 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-4, 6, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 12, and 13:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to a method. Thus, the claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 12 is directed to a processing apparatus. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 13 is directed to a non-transitory machine-readable storage medium, encoded with instructions executable by a processor. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claim 1 recites, in general, the steps of “selecting a first location,” “analyzing, by a processor, subsequent to selecting the first location,” “generating a first value representative of a first performance parameter of the first vehicle,” “generating a second value representative of a second performance parameter of the first vehicle,” “comparing at least one of the first and second values with a first threshold,” “issuing a safety alert,” “analyzing, by a processor, location data collected from a monitoring service of a computing system, the location data comprising a set of location data points,” “generating, for each location data point of the set of location data points in the location data, a location value,” “comparing each location value with a first location threshold to determine,” “selecting one of the location data points that has a location value.” 
Independent claim 12 recites, in general, the steps to “select a first location from a set of locations,” “analyze, subsequent to selecting the first location, data collected from a first vehicle located within a first distance of the first location,” “generate a first value representative of a first performance parameter of the first vehicle and a second value representative of a second performance parameter of the first vehicle,” “compare the first and second values with a first threshold or a second threshold,” “issue an alert when the first value is greater than or less than the first threshold or the second threshold,” “selecting the first location from the set of locations,” “analyze location data collected from a monitoring service of a computing system, the location data comprising a set of location data points,” “generate, for each location data point in the location data, a location value representative of a first location parameter of the location data,” “compare each location value with a first location threshold to determine the set of location data points,” “select one of the location data point.”
Independent claim 13 recites, in general, the steps to “select a first location from a set of locations,” “analyze, subsequent to selecting the first location, data collected from a first vehicle located within a first distance of the first location,” “generate a first value representative of a first performance parameter of the first vehicle,” “generate a second value representative of a second performance parameter of the firs vehicle,” “generate a third value representative of a third performance parameter of the first vehicle wherein the third performance parameter is an engine speed of the first vehicle, “determine that the first value is less than a first threshold value,” “determine that the second value is greater than a second threshold value,” “determine that the third value is greater than a third threshold value,” “selecting the first location from the set of locations,” “analyze location data collected from a monitoring service of a computing system,” “generate, for each location data point of the set of location data points,” “compare each location value,” “select one of the location data points.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations could be accomplished by a person looking at data collected and determining information from the collected data (e.g., selecting information, generating values based on the information, comparing the values, generating location values based on the data, comparing the location values, and selecting a location data point). The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1, 12, and 13 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, for example, the additional elements of “a processor” and “a monitoring service.”
Independent claim 12 recites, for example, the additional elements of “a processing apparatus,” “a processor,” and “a monitoring service.”
Independent claim 13 recites, for example, the additional elements of “a non-transitory machine-readable storage medium,” “a processor,” and “a machine-readable storage medium.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 12, and 13 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 12, and 13 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 12, and 13 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 12, and 13 are directed to the abstract idea of a mental process. Accordingly, claims 1, 12, and 13 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-4, 6, 10, 11, and 14-18:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-4, 6, 10-11, 15, 16, and 18 are directed to a method of claim 1. The claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 14 and 17 are directed to a processing apparatus of claim 12. The claims are directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-4, 6, 10, 11, and 14-18 continue to encompass the mental process established in claims 1 and 12. The same analysis of Step 2A Prong One for claims 1 and 11 applies. Claims 2-4, 6, 10, 11, and 14-18 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-4, 6, 10, 11, and 14-18 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-4, 6, 10, 11, and 14-18 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-4, 6, 10, 11, and 14-18 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-4, 6, 10, 11, and 14-18 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-4, 6, 10, 11, and 14-18 are directed to the abstract idea of a mental process. Accordingly, claims 2-4, 6, 10, 11, and 14-18 are not patent eligible. Overall, claims 1-4, 6, and 10-18 are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667